Citation Nr: 0834443	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-36 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a May 1985 rating decision assigning a combined 
rating of 80 percent under 38 C.F.R. § 4.25 should be revised 
or reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Regarding the claim of CUE in a prior RO decision, it is 
useful to recite pertinent service and procedural history.  
The veteran was separated from service in April 1983 due to 
physical disability stemming from a motor vehicle accident 
and filed a claim for VA disability compensation in May 1983.  
In a June 1983 rating decision, the RO found that the 
veteran's service-connected disabilities had not stabilized 
to the point that evaluation of the permanent residuals could 
be made.  Therefore, the RO assigned a 100 (total) rating as 
of the day after separation from service, pending additional 
VA examinations.  Subsequently, in a February 1984 rating 
decision, the RO assigned the veteran separate ratings for 
multiple disabilities and denied a claim for total disability 
based on individual unemployability (TDIU).  These separate 
ratings resulted in a combined rating of 80 percent.  
38 C.F.R. § 4.25.

The veteran appealed the February 1984 rating decision to the 
Board.  In a January 1985 decision, the Board denied 
increased ratings in regard to service-connected left 
peroneal nerve paralysis, residuals of fracture of the right 
humerus, residuals of fractures of the pelvis, facial scars, 
and abdominal disabilities.  The Board remanded the issue of 
the ratings assigned to post-traumatic right ulnar neuropathy 
with residual fracture of the right elbow in order to allow 
the RO to assign separate ratings for the right ulnar 
neuropathy and right elbow disabilities and for the veteran 
to fill out an application for TDIU.  In a May 1985 rating 
decision, the RO assigned separate ratings in accordance with 
the Board remand and noted that the veteran had not returned 
the application for TDIU.  The combined evaluation of 80 
percent was continued.  In an October 1985 decision, the 
Board denied the claims that remained on appeal; namely, 
entitlement to increased ratings for the disabilities 
provided separate ratings in the May 1985 rating decision and 
entitlement to TDIU. 

The veteran's attorney, in an April 2005 document, asserted 
various claims regarding the original April 1983 claim for 
benefits and the subsequent rating decision.  The attorney, 
in part, asserted that there was CUE in the May 1985 rating 
decision.  In a January 2006 letter, the RO found that it did 
not have jurisdiction of a CUE claim.  The RO indicated that 
the Board had original jurisdiction of the issue of CUE, 
noting the October 1985 Board decision.  Therefore, the RO 
initially found that the attorney was making an assertion of 
CUE regarding an issue decided by the Board.  The Board has 
original jurisdiction of such claims.  See 38 C.F.R. 
§ 20.1400.  

After the attorney wrote that he was contending there was 
error in the RO's application of 38 C.F.R. § 4.25 and not a 
denial of increased rating decided by the Board, the RO 
issued a June 2006 rating decision which found that the RO 
did have jurisdiction of the claim of CUE.  This is the 
rating decision that the veteran has perfected to the Board.  
The RO considered the issue broadly as whether the reduction 
from 100 percent to 80 percent for the period between May 1, 
1984 and February 7, 1996 and the combined evaluation of 90 
percent from February 8, 1996 to August 13, 1997 was CUE.  
The Board highlights that the February 1984 rating decision 
first established the 80 percent combined rating and that the 
90 percent combined rating was established in an April 1996 
rating decision.  In the body of this decision, the RO 
discussed the actions taken in the May 1985 rating decision.  
In the notice of disagreement, the attorney only made 
argument regarding the combined 80 percent rating established 
in the May 1985 rating decision.  The RO issued a statement 
of the case which indicated that the issue of CUE was as to 
the February 1984 and April 1996 rating decisions.  In the 
body of the statement of the case, the RO again also 
discussed the actions taken in the May 1985 rating decision.  
The substantive appeal filed by the attorney noted that the 
statement of the case improperly referenced the February 1984 
and April 1996 rating decisions instead of the May 1985 
rating decision.  The attorney indicated that the issue of 
CUE that he wished to perfect an appeal to the Board upon was 
limited to the May 1985 rating decision.  Based on this 
review, the Board has re-characterized the issue of CUE on 
appeal as pertaining only to the May 1985 rating decision.

In a January 2006 rating decision, the RO also granted 
service connection for loss of use of the right hand and the 
left foot, assigning a 100 percent evaluation and granted 
special monthly compensation (SMC) based on the loss of use 
of this one hand and one foot.  In an October 2006 notice of 
disagreement, the veteran contended entitlement to a higher 
rate of SMC and asked for review of the January 2006 rating 
decision regarding service connection for loss of use of the 
right hand and the left foot.  The RO issued a November 2006 
statement of the case regarding entitlement to a higher rate 
of SMC and the evaluation of the service connected loss of 
use of the right and left foot, rated as a 100 percent 
disabling.  

In the substantive appeal (VA Form 9) dated December 26, 2006 
received in January 2007, the veteran indicated continued 
disagreement regarding the issue of entitlement to a higher 
rating of SMC, but wrote that he agreed with the January 2006 
rating decision regarding loss of use of the left foot and 
loss of use of the right hand.  The RO issued supplemental 
statements of the case in July 2007 and October 2007 
regarding both the evaluation of the service connected loss 
of use of the right hand and loss of use of the left foot and 
entitlement to a higher level of SMC.  

The veteran filed a November 2007 document withdrawing the 
appeal regarding SMC.  Therefore, this issue is no longer on 
appeal.  See 38 C.F.R. § 20.204.  

Regarding the claim regarding the evaluation of the loss of 
use of the left foot and loss of use of the right hand 
currently rated as 100 percent disabling, the veteran's 
substantive appeal did not indicate disagreement with the 
rating assigned this disability.  The Board finds that is no 
evidence that the veteran has continued disagreement with 
this issue, and therefore, this issue is not before the 
Board.  See 38 C.F.R. §§ 20.200, 20.202.  Therefore, the only 
issue presently before the Board is the issue of CUE in the 
May 1985 rating decision.

In the substantive appeal dated December 26, 2006, the 
veteran indicated that he wanted a BVA hearing in Washington, 
DC.  In a letter also dated December 26, 2006 and signed 
January 2, 2007 the veteran wrote that he wanted to cancel 
his BVA hearing in Washington, DC.  Therefore, the Board 
finds that there is no request for a hearing pending.  See 
38 C.F.R. § 20.702.

Further, in the October 2006 notice of disagreement as to the 
January 2006 rating decision, the veteran asserted there was 
CUE in a December 1996 rating decision (issued on January 2, 
1997) noting that he was unable to appeal that decision 
because of impairment caused by service-connected 
disabilities.  In other statements, the veteran appears to 
have asserted claims for earlier effective dates.  After 
review of the claims file, the Board finds, however, that it 
unclear what claims the veteran continues to wish to pursue.  
Therefore, the RO should clarify whether the veteran desires 
to file additional claims and should take appropriate action 
regarding any such claims.


FINDING OF FACT

The combining of ratings in a May 1985 rating decision, under 
38 C.F.R. § 4.25, for separate disabilities incurred in a 
motor vehicle accident, was consistent with VA regulations.


CONCLUSION OF LAW

There was no CUE in a May 1985 rating decision that provided 
an 80 percent combined rating.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
significantly changed the law prior to the pendency of this 
claim.  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions of the VCAA do not apply 
to a claim based on an assertion that there is CUE in a 
previous decision.  The Court has further stated that an 
attempt to obtain benefits based on an allegation of CUE "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  See Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  As such, an allegation of CUE does not 
represent a claim but rather qualifies as a collateral attack 
on a final decision.  The Board, therefore, finds that the 
provisions of the VCAA, and its implementing regulations, do 
not apply to the adjudication of the issue on appeal.

Law and Regulations

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For CUE to exist:

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied,"  (2) the error 
must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed 
the outcome at the time it was made," and  (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 
95 (1995).

The veteran's attorney has made contentions regarding 
38 C.F.R. § 4.25.  38 C.F.R. § 4.25 provides a combined 
rating table.  At the time of the veteran's original claim 
and the May 1985 rating decision, this regulation provided 
that the combined rating table resulted from the 
consideration of the efficiency of the individual as affected 
first by the most disabling condition, then by the less 
disabling condition, then by other less disabling conditions, 
if any, in order of severity.  See 38 C.F.R. § 4.25 (1985).

Subsequent to the May 1985 rating decision, 38 C.F.R. § 4.25 
was amended by the addition of language.  In the added 
38 C.F.R. § 4.25(b), VA added that "[e]xcept as otherwise 
provided in this schedule, the disabilities arising from a 
single disease entity, e.g. arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately as 
are all other disabling conditions."  See 38 C.F.R. § 4.25 
(2007).  The regulation was also amended to indicate that the 
"conversion to the nearest degree divisible by 10 will be 
done only once per rating decision, will following the 
combining of all disabilities, and will be the last procedure 
in determining the combined degree of disability."  See 
38 C.F.R. § 4.25 (2007).  The final rule that implemented 
this regulation change provided that the amendment 
"facilitated a uniform method of calculating the combined 
degree of disability where multiple disabilities arising from 
a single disease entity are combined with other 
disabilities."  The final rule further provided that "this 
change [would] eliminate an ambiguity regarding the stage at 
which disability evaluations are to be rounded in determining 
the combined degree of disability."  See 54 Fed. Reg. 27161 
(June 28, 1989).



Factual Background

The veteran, through his attorney, has contended that the 
veteran should have been provided with a total rating in the 
May 1985 rating decision.  The disabilities rated in that 
decision stemmed from a motor vehicle accident which occurred 
during the veteran's service.  The attorney has not contended 
that any of the specific disabilities ratings in that 
decision were in error or that it was error not to grant a 
TDIU in that decision.  

Rather, in documents, including written argument dated in 
April 2005 that first raised the issue of CUE, the attorney 
has contended that VA failed to correctly apply 38 U.S.C.A. 
§§ 1110 [1131] and 1155 to the veteran's claim.  These 
portions of VA code provide basic entitlement to service 
connection and direct the Secretary of VA to "adopt and 
apply a schedule of ratings of reductions in earning capacity 
from specific injuries or combination of injuries."  The 
attorney has contended that the use of the "or" between 
"specific injuries" and "combination of injuries" 
indicates that the two scenarios are to be treated 
differently.  

Thus, the attorney has contended that the RO improperly used 
38 C.F.R. § 4.25 to combine the veteran's separate 
disabilities stemming from the same motor vehicle accident.  
The attorney has argued that VA has not promulgated a 
regulation that addresses how to treat specific injuries that 
result from a single accident, and thus, VA should have 
"unified" the ratings instead of combining them.  In 
another document, however, the attorney has contended that 
38 C.F.R. § 4.25 is invalid as inconsistent with 38 U.S.C.A. 
§ 1155.  

In the August 2006 notice of disagreement filed by the 
attorney on the veteran's behalf, the attorney asserted that 
VA was obligated to presume that the veteran was seeking the 
maximum benefit allowed by law, citing to Swan v. Derwinski, 
1 Vet. App. 20, 22-23 (1990) and AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The attorney, again, however, did not contend 
that any specific disability was improperly rated.  Rather he 
reiterated his assertion that 38 C.F.R. § 4.25 was not 
applicable to the disabilities rated in the May 1985 rating 
decision.  The attorney also cited to 38 C.F.R. § 3.310 
regarding secondary service connection, noting that under 
this regulation the service-connected disability is 
considered to be part of original condition.  The attorney 
asserted that this regulation was consistent with the 
"mandate" of 38 U.S.C.A. § 1155 to provide a unified 
rating.  In the November 2006 substantive appeal, the 
attorney claimed that "Section 4.25 provides only a 
mathematical means of reducing the ratings assigned 
individual disabilities without consideration of the 
reduction of earning capacity by an assessment of the 
combination of injuries." (emphasis original)

Analysis

The veteran, through his attorney, has contended that the May 
1985 rating decision contained CUE because the RO applied 
38 C.F.R. § 4.25 to the multiple disabilities arising out of 
the same motor vehicle accident.  The attorney has contended 
that 38 C.F.R. § 4.25 is either not applicable to such a 
scenario or that 38 C.F.R. § 4.25 is an invalid regulation.  
The attorney has contended that the proper application of 
38 U.S.C.A. §§ 1110 [1131] and 1155 during the period of time 
in question would have led to the veteran being provided a 
100 percent schedular rating rather than the 80 percent 
rating that was assigned by the May 1985 rating decision.

The Board highlights that 38 U.S.C. § 7104(c) provides that 
"[t]he Board shall be bound in its decisions by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department."  Therefore, the Board will not address the 
validity of 38 C.F.R. § 4.25.  At outlined above, 38 C.F.R. 
§ 4.25 was amended after the May 1985 decision to clarify 
that "[e]xcept as otherwise provided in this schedule, the 
disabilities arising from a single disease entity, e.g. 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc., are to be rated separately as are all other disabling 
conditions."  See 38 C.F.R. § 4.25 (2007).  As this was a 
clarification of the regulation in effect at the time of the 
May 1985 decision, the prior version did not require a 
contrary practice.  

Although the Board has thoroughly reviewed the contentions of 
the attorney regarding the application of 38 C.F.R. § 4.25 to 
disabilities stemming for one accident, instead of one 
disease, the Board does not find that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied in that May1985 rating decision.  The attorney did 
not argue that the regulation was improperly applied in that 
an error was made in the use of the chart or that the 
bilateral factor was incorrectly calculated (see 38 C.F.R. 
§ 4.26), but rather that the regulation should not have been 
applied at all.  38 C.F.R. § 4.25 is used to combined 
separate ratings for individual disabilities.  It appears 
that the attorney has contended that 38 C.F.R. § 4.25 is not 
used to combine ratings assigned to secondary service-
connected disabilities under 38 C.F.R. § 3.310.  38 C.F.R. 
§ 4.25, however, is applicable to ratings assigned to 
secondary service-connected disabilities.  The Board does not 
find that the regulation is not applicable to multiple 
disabilities stemming from the same incident.  Such a 
limitation to the application of this regulation in not 
contained in the regulation nor a necessary conclusion based 
on the amended regulations reference to one disease instead 
of one incident, nor does the Board finds that other 
regulations provide such a limitation.  Therefore, the Board 
finds there is no evidence of an "undebatable" error.

In summation, the veteran's attorney's assertion that the RO 
committed CUE in its May 1985 rating decision by not adding 
the disability ratings rather than combining them under 
38 C.F.R. § 4.25 because they resulted from the same incident 
has no merit.  He has cited laws, including 38 U.S.C.A. §§ 
1110 and 1155, to support his allegation, but review 
discloses that they do not actually support the argument he 
advances.  Rather they provide general authority to rate and 
compensate disabilities and do not in anyway stand for the 
proposition that disabilities arising from the same incident 
should be added rather than combined in accordance with 38 
C.F.R. § 4.25.

The attorney has presented this argument before and it was 
addressed by the Court in Roper v. Nicholson, 20 Vet. App 173 
(2006).  The Court does not have jurisdiction to review the 
schedule of ratings for disabilities.  38 U.S.C.A. § 7252 
(West 2002).  There is some question as to whether the Court 
can review the regulations which are an intrinsic part of the 
rating schedule.  In any case, the Court in Roper clearly 
endorsed the use of § 4.25 and its procedure for combining 
ratings. It should be noted that the law providing authority 
for the rating schedule provides that VA shall adopt and 
apply a schedule of ratings of reductions of earning capacity 
from specific injuries or "combination of injuries."  38 
U.S.C.A. § 1155 (West 2002).  As a result, both the case law, 
the statute law, and the clear meaning of the regulation 
itself support the combining process provided by § 4.25. 
Consequently, the Board finds that there was no error in 
combining the ratings under 38 C.F.R. § 4.25.

The Board finds no persuasive argument that 38 C.F.R. § 4.25 
was not for application for the disabilities rated in the May 
1985 rating decision that resulted in a combined 80 percent 
rating.  Therefore, the Board concludes that there was no CUE 
in the May 1985 RO rating decision that assigned a combined 
rating of 80 percent under 38 C.F.R. § 4.25.


ORDER

The May 1985 RO rating decision assigning a combined rating 
of 80 percent under 38 C.F.R. § 4.25 did not contain CUE.  
The appeal is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


